     Case 3:19-cv-01226-L-AHG Document 82 Filed 07/06/21 PageID.8320 Page 1 of 5



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MATTHEW JONES, et al.,
                                       Plaintiffs,    Case No.: 3:19-cv-1226-L-AHG
12
13   v.                                               ORDER GRANTING JOINT
                                                      MOTION FOR MODIFICATION OF
14   XAVIER BECERRA, in his official
                                                      SCHEDULING ORDER
     capacity as Attorney General of the State
15
     of California, et al.,
16                                   Defendants.      [ECF No. 81]
17
18
19         This matter comes before the Court on the parties’ Joint Motion for Modification of
20   Scheduling Order. ECF No. 81.
21         Under Fed. R. Civ. P 16(b)(4), “[a] schedule may be modified only for good cause
22   and with the judge’s consent.” “Good cause” is a non-rigorous standard that has been
23   construed broadly across procedural and statutory contexts. Ahanchian v. Xenon Pictures,
24   Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on the diligence
25   of the party seeking to amend the scheduling order and the reasons for seeking
26   modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
27   “[T]he court may modify the schedule on a showing of good cause if it cannot reasonably
28   be met despite the diligence of the party seeking the extension.” Fed. R. Civ. P. 16, advisory

                                                1
                                                                                  3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 82 Filed 07/06/21 PageID.8321 Page 2 of 5



1    committee’s notes to 1983 amendment. Therefore, “a party demonstrates good cause by
2    acting diligently to meet the original deadlines set forth by the court.” Merck v. Swift
3    Transportation Co., No. CV-16-01103-PHX-ROS, 2018 WL 4492362, at *2 (D. Ariz.
4    Sept. 19, 2018).
5          The Court has granted six previous extensions of various deadlines in the original
6    Scheduling Order upon request of the parties, primarily in connection with the pending
7    interlocutory appeal. See ECF Nos. 57, 58, 64, 65, 70, 71, 72, 73, 75, 76, 79, 80. Here, the
8    parties seek another extension of all deadlines in the case schedule by approximately 14
9    days, to allow all parties’ experts and rebuttal experts additional time to prepare their
10   reports. ECF No. 81 at 3. The parties explain that, despite working diligently to meet the
11   July 7, 2021 deadline for the exchange of their rebuttal expert reports, Plaintiffs’ experts
12   have requested a brief extension of time to complete their reports due to other work
13   obligations. Id. The parties also ask that the remaining deadlines in the case schedule be
14   extended by the same amount of time. Id.
15         Good cause appearing, the Court GRANTS the Joint Motion. Accordingly, the
16   Scheduling Order is hereby AMENDED as follows:
17         1.     The date for exchange of rebuttal experts shall be no later than July 21, 2021.
18   The written designations shall include the name, address and telephone number of each
19   expert and a reasonable summary of the testimony the expert is expected to provide. The
20   list shall also include the normal rates the expert charges for deposition and trial testimony.
21         2.     No later than July 21, 2021, the parties shall supplement their disclosures
22   regarding contradictory or rebuttal evidence under Rule 26(a)(2)(D).
23         3.     All fact and expert discovery shall be completed by all parties by
24   August 25, 2021. “Completed” means that all discovery under Rules 30-36 of the Federal
25   Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a
26   sufficient period of time in advance of the cut-off date, so that it may be completed by
27   the cut-off date, taking into account the times for service, notice and response as set forth
28   in the Federal Rules of Civil Procedure. Counsel shall promptly and in good faith meet

                                                2
                                                                                   3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 82 Filed 07/06/21 PageID.8322 Page 3 of 5



1    and confer with regard to all discovery disputes in compliance with Local Rule
2    26.1(a). A failure to comply in this regard will result in a waiver of a party’s discovery
3    issue. Absent an order of the court, no stipulation continuing or altering this
4    requirement will be recognized by the court. The Court expects counsel to make every
5    effort to resolve all disputes without court intervention through the meet and confer
6    process. If the parties reach an impasse on any discovery issue, the movant must e-mail
7    chambers at efile_goddard@casd.uscourts.gov no later than 45 days after the date of
8    service of the written discovery response that is in dispute, seeking a telephonic conference
9    with the Court to discuss the discovery dispute. The email must include: (1) at least three
10   proposed times mutually agreed upon by the parties for the telephonic conference; (2) a
11   neutral statement of the dispute; and (3) one sentence describing (not arguing) each parties’
12   position. The movant must copy opposing counsel on the email. No discovery motion may
13   be filed until the Court has conducted its pre-motion telephonic conference, unless the
14   movant has obtained leave of Court.
15         4.     Except for motions in limine, all pretrial motions must be filed no later than
16   October 6, 2021. Counsel for the moving party must obtain a motion hearing date from
17   the law clerk of the judge who will hear the motion. The period of time between the date
18   of requesting a motion date and the hearing date typically exceeds 30 days. Failure to make
19   a timely request for a motion date may result in the motion not being heard. Motion
20   briefing must comply with all applicable Rules, Local Rules, Standing Order, Chambers
21   Rules and court orders.
22         5.     A    Mandatory      Settlement    Conference     shall   be    conducted      on
23   December 17, 2021 at 9:30 AM in the chambers of Magistrate Judge Allison H.
24   Goddard. Plaintiff must serve on Defendant a written settlement proposal, which must
25   include a specific demand amount, no later than November 26, 2021. The defendant must
26   respond to the plaintiff in writing with a specific offer amount prior to the Meet and Confer
27   discussion. The parties should not file or otherwise copy the Court on these exchanges.
28   Rather, the parties must include their written settlement proposals in their respective

                                               3
                                                                                 3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 82 Filed 07/06/21 PageID.8323 Page 4 of 5



1    Settlement Conference Statements to the Court. Counsel for the parties must meet and
2    confer in person or by phone no later than December 3, 2021. Each party must prepare a
3    Settlement Conference Statement, which will be served on opposing counsel and lodged
4    with the Court no later than December 9, 2021. The Statement must be lodged in .pdf
5    format via email to efile_goddard@casd.uscourts.gov (not filed). The substance of the
6    Settlement Conference Statement must comply fully with Judge Goddard’s Mandatory
7    Settlement Conference Rules (located at https://www.casd.uscourts.gov/Judges/goddard/d
8    ocs/Goddard%20Mandatory%20Settlement%20Conference%20Rules.pdf). Each party
9    may also prepare an optional Confidential Settlement Letter for the Court’s review only,
10   to be lodged with the Court no later than December 9, 2021. The Letter must be lodged in
11   .pdf format via email to efile_goddard@casd.uscourts.gov (not filed). Should a party
12   choose to prepare a Letter, the substance of the Settlement Conference Letter must comply
13   fully with Judge Goddard’s Mandatory Settlement Conference Rules. All parties are
14   ordered to read and to fully comply with the Chambers Rules and Mandatory
15   Settlement Conference Rules of Magistrate Judge Allison H. Goddard.
16         6.     No later than January 10, 2022, counsel shall comply with Rule 26(a)(3) pre-
17   trial disclosure requirements. Failure to comply could result in evidence preclusion or other
18   Rule 37 sanctions.
19         7.     No later than January 17, 2022, counsel shall meet and take the action
20   required by Local Rule 16.1(f)(4) with a view to enter into stipulations and agreements to
21   simplify issues for trial. Counsel shall exchange copies and/or display all exhibits other
22   than those to be used for impeachment. The exhibits shall be prepared in accordance with
23   Local Rule 16.1(f)(4)(c). Counsel shall note any objections they have to other parties’ Rule
24   26(a)(3) pretrial disclosures. Counsel shall cooperate in the preparation of the proposed
25   final pretrial conference order.
26         8.     Counsel for plaintiff is responsible for preparing the proposed final pretrial
27   conference order and arranging the meetings of counsel pursuant to Local Rule 16.1(f). No
28   later than January 24, 2022, plaintiff’s counsel must provide opposing counsel with the

                                               4
                                                                                 3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 82 Filed 07/06/21 PageID.8324 Page 5 of 5



1    draft proposed final pretrial order for review and approval. Opposing counsel must
2    communicate promptly with plaintiff’s counsel concerning any objections to form or
3    content. Both sides shall attempt promptly to resolve their differences, if any, concerning
4    the proposed order.
5          9.     The proposed final pretrial conference order, including objections to Rule
6    26(a)(3) pretrial disclosures, shall be served and lodged with Judge Lorenz no later than
7    January 31, 2022, and shall comply with Local Rule 16.1(f)(6).
8          10.    The Final Pretrial Conference is scheduled on the calendar of the Honorable
9    M. James Lorenz on February 7, 2022 at 11:00 AM. Trial briefs are not required for
10   cases tried to the jury. Leave to file a trial brief for a jury trial must be obtained from Judge
11   Lorenz at the Final Pretrial Conference.
12         11.    Upon parties' request, a post-trial settlement conference before a Magistrate
13   Judge may be held within 30 days of verdict.
14         12.    The dates and times set forth herein will not be modified except for good cause
15   shown.
16         All other dates and deadlines in the case shall remain as previously set. See ECF No.
17   80.
18         IT IS SO ORDERED.
19
20   Dated: July 6, 2021
21
22
23
24
25
26
27
28

                                                 5
                                                                                     3:19-cv-1226-L-AHG
